19-13895-jlg          Doc 423        Filed 05/28/21 Entered 05/28/21 17:35:58         Main Document
                                                  Pg 1 of 11




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- x
 In re:                                                          :
                                                                 :   Chapter 7
 ORLY GENGER,                                                    :
                                                                 :   Case No.: 19-13895 (JLG)
                                     Debtor.                     :
                                                                 :
 --------------------------------------------------------------- x

       DECLARATION OF ROCCO A. CAVALIERE IN SUPPORT OF CHAPTER 7
        TRUSTEE’S MOTION FOR AN ORDER PURSUANT TO RULE 9019 OF
       THE FEDERAL RULES OF BANKRUPTCY PROCEDURE (A) APPROVING
        SETTLEMENT AGREEMENT AND (B) GRANTING RELATED RELIEF

                 I, Rocco A. Cavaliere, hereby declare pursuant to 28 U.S.C. § 1746 as follows:

                   1.        I am a Partner at the law firm of Tarter Krinsky & Drogin LLP, counsel to

Deborah J. Piazza, the successor chapter 7 trustee of the estate of Orly Genger. I respectfully

submit this Declaration in support of the Trustee’s Motion for an Order Pursuant to Rule 9019 of

the Federal Rules of Bankruptcy Procedure (A) Approving Settlement Agreement and

(B) Granting Related Relief.

                   2.        Attached as Exhibit 1 is a true and correct copy of a January 3, 2013 order

entered in Genger v. Genger, Index No. 651089/2010, 966 N.Y.S.2d 346 (Sup. Ct. N.Y. County)

(the “2010 Action”) at NYSCEF Doc. No. 285.

                   3.        Attached as Exhibit 2 is a true and correct copy of an April 8, 2016 order

entered in Genger v. Genger, Index No. 109749/2009, (Sup. Ct. N.Y. County) (the “2009 Action”)

at NYSCEF Doc. No. 1050.

                   4.        Attached as Exhibit 3 is a true and correct copy of the Summons and

Verified Complaint, filed on July 9, 2009, in the 2009 Action.




{Client/086201/1/02401145.DOCX;1 }
19-13895-jlg         Doc 423         Filed 05/28/21 Entered 05/28/21 17:35:58        Main Document
                                                  Pg 2 of 11



                   5.       Attached as Exhibit 4 is a true and correct copy of the Affirmation in

Support of Motion to Dismiss, filed on September 16, 2009, in the 2009 Action at NYSCEF Doc.

No. 13.

                   6.       Attached as Exhibit 5 is a true and correct copy of the Summons and

Verified Complaint, dated July 25, 2010, filed in the 2010 Action at NYSCEF Doc. No. 1.

                   7.       Attached as Exhibit 6 is a true and correct copy of the Third Amended and

Supplemental Complaint, dated September 20, 2011, filed in the 2010 Action at NYSCEF Doc.

No. 112.

                   8.       Attached as Exhibit 7 is a true and correct copy of the Verified Complaint,

dated October 4, 2011, filed by Dalia Genger, as Trustee of the Orly Genger 1993 Trust, in the

Court of Chancery of the State of Delaware (Case No. 6906-CS).

                   9.       Attached as Exhibit 8 is a true and correct copy of Plaintiff Orly Genger’s

Memorandum of Law in Support of Her Motion to Enjoin Defendant Dalia Genger from

Prosecuting Duplicative Litigation in Delaware Chancery Court, dated October 25, 2011, and filed

in the 2010 Action at NYSCEF Doc. No. 149.

                   10.      Attached as Exhibit 9 is a true and correct copy of an Order to Show Cause

and Temporary Restraining Order, dated October 26, 2011, and entered on October 27, 2011, in

the 2010 Action at NYSCEF Doc. No. 150.

                   11.      Attached as Exhibit 10 is a true and correct copy of an Affirmation in

Response to Motion for Preliminary Injunction Against Trump Group, dated November 8, 2011,

and filed in the 2010 Action at NYSCEF Doc. No. 161.




{Client/086201/1/02401145.DOCX;1 }                   2
19-13895-jlg         Doc 423         Filed 05/28/21 Entered 05/28/21 17:35:58         Main Document
                                                  Pg 3 of 11



                   12.      Attached as Exhibit 11 is a true and correct copy of an Order to Show Cause

and Temporary Restraining Order, entered in the 2010 Action on November 9, 2011, at NYSCEF

Doc. No. 165.

                   13.      Attached as Exhibit 12 is a true and correct copy of an Order, dated April

9, 2012, and entered on April 11, 2012, in the 2010 Action at NYSCEF Doc. No. 231.

                   14.      Attached as Exhibit 13 is a true and correct copy of an Opinion and Order

entered on June 14, 2012, in Glenclova Inv. Co. v. Trans-Resources, Inc., No. 08-CV-07140-JFK

(S.D.N.Y.) at ECF No. 164.

                   15.      Attached as Exhibit 14 is a true and correct copy of the Settlement

Agreement and Release, entered into as of June 16, 2013, by and between Arie Genger and Orly

Genger (in her individual capacity and in her capacity as beneficiary of the Orly Genger 1993

Trust), the Trump Group, and Arnold and David Broser.

                   16.      Attached as Exhibit 15 is a true and correct copy of the so-ordered Second

Amended Stipulation of Discontinuance with Prejudice, entered in the 2010 Action on July 1,

2013, at NYSCEF Doc. No. 487.

                   17.      Attached as Exhibit 16 is a true and correct copy of the Decision and Order,

dated March 20, 2014, and entered on May 13, 2014, in the 2010 Action at NYSCEF Doc. No. 925.

                   18.      Attached as Exhibit 17 is a true and correct copy of the Stipulation and

Order of Dismissal, by and between the Trump Group, TPR Investment Associates, Inc., and Dalia

Genger, as Trustee of the Orly Genger 1993 Trust, so ordered on August 30, 2013, in the Court of

Chancery of the State of Delaware (Case No. 6906-CS).




{Client/086201/1/02401145.DOCX;1 }                   3
19-13895-jlg         Doc 423         Filed 05/28/21 Entered 05/28/21 17:35:58         Main Document
                                                  Pg 4 of 11



                   19.      Attached as Exhibit 18 is a true and correct copy of the Decision and Order,

dated February 19, 2019, and entered on February 20, 2019, in the 2010 Action at NYSCEF Doc.

No. 1520.

                   20.      Attached as Exhibit 19 is a true and correct copy of excerpts of the

transcript of the hearing held on January 8, 2019, in the case titled, Sagi Genger v. Orly Genger,

in the United States District Court for the Southern District of New York (Case No. 17-cv-8181-

VSB).

                   21.      Attached as Exhibit 20 is a true and correct copy of Recovery Effort Inc.’s

Articles of Incorporation filed with the Arkansas Secretary of State on June 4, 2019.

                   22.      Attached as Exhibit 21 is a true and correct copy of Manhattan Safety

Maine, Inc.’s Articles of Incorporation filed with the Maine Secretary of State on June 12, 2019.

                   23.      Attached as Exhibit 22 is a true and correct copy of the Assignment dated

June 13, 2019, by and between Dalia Genger, as Sole Trustee of the Orly Genger 1993 Trust, and

Dalia Genger, as Sole Director of Recovery Effort Inc.

                   24.      Attached as Exhibit 23 is a true and correct copy of the Inter-Creditor

Agreement, dated as of June 6, 2019, by and among the Orly Genger 1993 Trust, Recovery Effort

Inc., Sagi Genger, TPR Investment Associates, Inc., Manhattan Safety Company Ltd., Manhattan

Safety Maine, Inc., and Emmer, Marvin & Martin LLP

                   25.      Attached as Exhibit 24 is a true and correct copy of the Turnover Motion,

dated June 11, 2019, filed by Sagi Genger in Sagi Genger v. Orly Genger, in the United States

District Court for the Southern District of New York (Case No. 17-cv-8181-VSB) at ECF

Nos. 212-214.




{Client/086201/1/02401145.DOCX;1 }                   4
19-13895-jlg         Doc 423         Filed 05/28/21 Entered 05/28/21 17:35:58        Main Document
                                                  Pg 5 of 11



                   26.      Attached as Exhibit 25 is a true and correct copy of the Amended Petition

for Turnover of Trust Property and Other Relief, dated March 28, 2018, filed by Dalia Genger in

the New York County Surrogate’s Court (Index No. 2008-0017/E).

                   27.      Attached as Exhibit 26 is a true and correct copy of the Notice of

Discontinuance, dated June 20, 2019, filed by the trustees for the Orly Genger 1993 Trust in the

New York County Surrogate’s Court (Index No. 2008-0017/E).

                   28.      Attached as Exhibit 27 is a true and correct copy of the Complaint, dated

June 28, 2019, filed by Sagi Genger in Genger v. Broser et al., in the United Stated District Court

for the Southern District of New York (Case No. 19-cv-06100-VSB) at ECF No. 1.

                   29.      Attached as Exhibit 28 is a true and correct copy of the Order staying the

case of Genger v. Broser et al., in the United States District Court for the Southern District of New

York (Case No. 19-cv-06100-VSB) pursuant to 11 U.S.C. § 362(a), so ordered on August 21,

2019.

                   30.      Attached as Exhibit 29 is a true and correct copy of the Claim No. 12 filed

by the Orly Genger 1993 Trust in this chapter 7 case.

                   31.      Attached as Exhibit 30 is a true and correct copy of the Complaint, dated

June 17, 2019, filed by Manhattan Safety Maine, Inc. and Recovery Effort, Inc., in the United

States District Court for the Southern District of New York (Case No. 19-cv-5642) at ECF No. 1.

                   32.      Attached as Exhibit 31 is a true and correct copy of excerpts of the

transcript of the hearing held on August 4, 2016, in the 2009 Action.

                   33.      Attached as Exhibit 32 is a true and correct copy of the Order, dated

October 28, 2019, entered in Genger v. Genger, et al., in the United States District Court for the

Southern District of New York (Case No. 17-cv-08181-VSB) at ECF No. 230.




{Client/086201/1/02401145.DOCX;1 }                   5
19-13895-jlg         Doc 423         Filed 05/28/21 Entered 05/28/21 17:35:58         Main Document
                                                  Pg 6 of 11



                   34.      Attached as Exhibit 33 is a true and correct copy of the Amended Petition

to Designate Trustee or, in the Alternative, to Appoint a Special Trustee, and to Compel

Accounting, dated February 14, 2008, filed by Orly Genger in the New York County Surrogate’s

Court (Index No. 2008-0017/E).

                   35.      Attached as Exhibit 34 is a true and correct copy of the Order, dated

December 31, 2008, entered in the New York County Surrogate’s Court (Index No. 2008-0017/E).

                   36.      Attached as Exhibit 35 is a true and correct copy of the decision, dated June

21, 2017, entered in the New York County Surrogate’s Court (Index No. 2008-0017/E).

                   37.      Attached as Exhibit 36 is a true and correct copy of an email, dated June

30, 2013, from Thomas J. Allingham II to John Dellaportas.

                   38.      Attached as Exhibit 37 is a true and correct copy of the transcript of the

hearing held on April 29, 2014 in the United States District Court for the Southern District of New

York (Case No. 1:13-cv-08243-JFK) at ECF No. 45.

                   39.      Attached as Exhibit 38 is a true and correct copy of the Genger Litigation

Trust Agreement, dated June 28, 2012.

                   40.      Attached as Exhibit 39 is a true and correct copy of Dalia Genger’s

Responses to Chapter 7 Trustee’s Requests for Admission, dated June 17, 2020.

                   41.      Attached as Exhibit 40 is a true and correct copy of the transcript of the

hearing held on August 1, 2013, in the Court of Chancery of the State of Delaware (Case No. 6906-

CS).

                   42.      Attached as Exhibit 41 is a true and correct copy of excerpts of the

transcript of the hearing held on August 9, 2016, in the 2009 Action.




{Client/086201/1/02401145.DOCX;1 }                    6
19-13895-jlg         Doc 423         Filed 05/28/21 Entered 05/28/21 17:35:58      Main Document
                                                  Pg 7 of 11



                   43.      Attached as Exhibit 42 is a true and correct copy of excerpts of the

transcript of the hearing held on September 6, 2007, at the American Arbitration Association,

Commercial Arbitration Tribunal, in New York City (Case No. 13 170 Y 00996 07).

                   44.      Attached as Exhibit 43 is a true and correct copy of excerpts of the

transcript of the hearing held on September 7, 2007, at the American Arbitration Association,

Commercial Arbitration Tribunal, in New York City (Case No. 13 170 Y 00996 07).

                   45.      Attached as Exhibit 44 is a true and correct copy of the Recovery Effort,

Inc.’s Responses and Objections to the Broser Defendants’ First Request for Production of

Documents, dated November 2, 2019.

                   46.      Attached as Exhibit 45 is a true and correct copy of the Manhattan Safety

Maine’s Responses and Objections to the Broser Defendants’ First Request for Production of

Documents, dated November 2, 2019.

                   47.      Attached as Exhibit 46 is true and correct copy of a Decision and Order,

dated on March 25, 2019, filed in the 2009 Action at NYSCEF Doc. No. 1594.

                   48.      Attached as Exhibit 47 is a true and correct copy of a Notice of Appeal,

dated April 26, 2019, filed in the 2009 Action at NYSCEF Doc. No. 1596.

                   49.      Attached as Exhibit 48 is a true and correct copy of excerpts of the

transcript of the hearing held on August 9, 2016, in the 2009 Action.

                   50.      Attached as Exhibit 49 is a true and correct copy of the Side Letter

Agreement to the Stock Purchase Agreement, dated August 22, 2008.

                   51.      Attached as Exhibit 50 is a true and correct copy of the Stock Purchase

Agreement, dated August 22, 2008.




{Client/086201/1/02401145.DOCX;1 }                  7
19-13895-jlg         Doc 423         Filed 05/28/21 Entered 05/28/21 17:35:58          Main Document
                                                  Pg 8 of 11



                   52.      Attached as Exhibit 51 is a true and correct copy of the Order to Show

Cause with Temporary Restraints, dated July 1, 2009, entered in the New York County Surrogate’s

Court (Index No. 2008-0017/E).

                   53.      Attached as Exhibit 52 is a true and correct copy of the Orly Genger 1993

Trust Instrument of Resignation of Trustee and Appointment of Successor Trustee, dated June 12,

2019.

                   54.      Attached as Exhibit 53 is a true and correct copy of a letter dated June 17,

2019, by The Bachman Law Firm PLLC, on behalf of Dalia Genger, regarding the 2013 Settlement

Agreement with Trump Group and AG Group

                   55.      Attached as Exhibit 54 is a true and correct copy of certain financial records

related to the $17,257,001 of additional consideration paid in early July 2013 by a Trump Group

entity.

                   56.      Attached as Exhibit 55 is a true and correct copy of Claim No. 5 filed by

ADBG LLC in this chapter 7 case.

                   57.      Attached as Exhibit 56 is a true and correct copy of Claim No. 6 filed by

the Genger Litigation Trust in this chapter 7 case.

                   58.      Attached as Exhibit 57 is a true and correct copy of Claim No. 2 filed by

Arie Genger in this chapter 7 case.

                   59.      Attached as Exhibit 58 is a true and correct copy of documents related to

the incorporation of Recovery Effort Inc.

                   60.      Attached as Exhibit 59 is a true and correct copy of certain ADBG LLC

financial records.




{Client/086201/1/02401145.DOCX;1 }                    8
19-13895-jlg         Doc 423         Filed 05/28/21 Entered 05/28/21 17:35:58       Main Document
                                                  Pg 9 of 11



                   61.      Attached as Exhibit 60 is a true and correct copy of Claim No. 13 filed by

Kasowitz Benson Torres LLP in this chapter 7 case.

                   62.      Attached as Exhibit 61 is a true and correct copy of Claim No. 4 filed by

Eric Herschmann in this chapter 7 case.

                   63.      Attached as Exhibit 62 is a true and correct copy of a wire transfer

confirmation related to Eric Herschmann’s payment of $2 million to Kasowitz Benson Torres LLP.

                   64.      Attached as Exhibit 63 is a true and correct copy of a series of four

Releases, each dated August 15, 2019, and signed by Michael Oldner, in his capacity as the trustee

of The Orly Genger 1993 Trust.

                   65.      Attached as Exhibit 64 is a true and correct copy of 2004 Divorce

Agreement between Arie Genger and Dalia Genger.

                   66.      Attached as Exhibit 65 is a true and correct copy of the Final Arbitration

Award dated May 6, 2008, as entered in Dalia Genger v. Arie Genger, No. 13 170 Y 00996 07,

American Arbitration Association, Commercial Arbitration Tribunal, New York City.

                   67.      Attached as Exhibit 66 is a true and correct copy of the 2004 Support

Agreement between Sagi Genger and Dalia Genger, dated October 30, 2004.

                   68.      Attached as Exhibit 67 is a true and correct copy of the 2004 Indemnity

between Sagi Genger and Orly Genger, dated November 10, 2004.

                   69.      Attached as Exhibit 68 is a true and correct copy of the Credit Agreement

dated as of September 19, 2008, and the amendments thereto.

                   70.      Attached as Exhibit 69 is a true and correct copy of Claim No. 14 filed by

Sagi Genger in this chapter 7 case.




{Client/086201/1/02401145.DOCX;1 }                   9
19-13895-jlg         Doc 423         Filed 05/28/21 Entered 05/28/21 17:35:58        Main Document
                                                 Pg 10 of 11



                   71.      Attached as Exhibit 70 is a true and correct copy of Claim No. 9 filed by

Dalia Genger in this chapter 7 case.

                   72.      Attached as Exhibit 71 is a true and correct copy of the Dalia Constructive

Trust Action Complaint.

                   73.      Attached as Exhibit 72 is a true and correct copy of the Herschmann Action

Complaint.

                   74.      Attached as Exhibit 73 is a true and correct copy of Sagi’s Discharge

Objection.

                   75.      Attached as Exhibit 74 is a true and correct copy of Dalia’s Discharge

Objection.

                   76.      Attached as Exhibit 75 is a true and correct copy of the Orly Trust

Discharge Objection.

                   77.      Attached as Exhibit 76 is a true and correct copy of a Notice of Appeal,

dated March 22, 2019, filed in the 2010 Action.

                   78.      Attached as Exhibit 77 is a true and correct copy of excerpts of the

transcript of the deposition of David A. Parnes held on May 5, 2015, in the case titled, Orgly

Genger v. Sagi Genger, Index No. 100697/08 (Sup. Ct. N.Y. County).

                   79.      Attached as Exhibit 78 is a true and correct copy of excerpts of the

transcript of the deposition of Sagi Genger held on November 20, 2009, in the case titled, Tr

Investors, LLC, et al. v. Arie Genger, in the Court of Chancery of the State of Delaware (Case No.

3994-VCS), and excerpts from the transcript of the hearings held on February 20, 2015, and March

16, 2015, in the case titled, Orly Genger v. Sagi Genger, Index No. 100697/08 (Sup. Ct. N.Y.

County).




{Client/086201/1/02401145.DOCX;1 }                   10
19-13895-jlg         Doc 423         Filed 05/28/21 Entered 05/28/21 17:35:58         Main Document
                                                 Pg 11 of 11



                   80.      Attached as Exhibit 79 is a true and correct copy of the Affirmation of John

Dellaportas on Behalf of Sagi Genger and the Sagi Trust, in Support of an Joining Dalia Genger’s

Motion to Substitute and for Payment into Court, dated February 13, 2015, and filed in the 2010

Action at NYSCEF Doc. No. 1229.

                   81.      Attached as Exhibit 80 is a true and correct copy of the Settlement

Agreement by and among, Eric Herschmann. creditor Arie Genger, Kasowitz Benson Torres LLP,

interested parties David and Arnold Broser and related entities ADBG LLC and Tedco, Inc.,

Chapter 7 debtor Orly Genger Lance Harris, solely in his capacity as trustee of a trust known, as

the Genger Litigation Trust, and Ron Satija, Chapter 7 Trustee, filed in this chapter 7 case at ECF

No. 52-1.

                   82.      Attached as Exhibit 81 is a true and correct copy of the Warranty Deed

dated October 27, 2016.

                   I declare under penalty of perjury that the foregoing is true and correct.

Executed on: May 28, 2021
                                                  /s/Rocco A. Cavaliere
                                                  Rocco A. Cavaliere
                                                  Tarter Krinsky & Drogin LLP
                                                  1350 Broadway, 11th Floor
                                                  New York, New York 10018
                                                  (212) 216-8000




{Client/086201/1/02401145.DOCX;1 }                   11
